Citation Nr: 1210966	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  04-42 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 20 percent for residuals of a compression fracture of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an October 2006 rating decision, the RO granted service connection for a lumbar spine disability.  The Veteran perfected an appeal of the initial rating assigned.  In August 2009, the Board remanded the claim for additional development.  The Board also noted that the RO should provide the Veteran notice and conduct development regarding entitlement to TDIU as part of the initial higher rating claim for the lumbar spine in appellate status.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO addressed the issue of entitlement to TDIU in a September 2011 supplemental statement of the case and the Board lists the issue above as a claim in appellate status.

Subsequent to the August 2009 Board remand, the RO issued a February 2010 rating decision denying service connection for PTSD.  The Veteran has subsequently perfected an appeal of this issue.  As noted below, in the Veteran's VA Form 9 (substantive appeal), the Veteran requested a Travel Board hearing.

This appeal was assigned to the undersigned by the Chairman in 2007.  Effective February 27, 2012, I was re-designated by the Secretary to serve as Acting Chairman of the Board, pursuant to 5 U.S.C. § 3345.  Under 38 U.S.C. § 7102(b), proceedings before the Board may not be assigned to the Chairman as an individual member.  The issue then arises as to whether I may continue on the case or must assign the proceeding to an expanded panel of at least three Board members, including myself. 

While this is a matter of first impression, I conclude that the law does not require reassignment in these circumstances.  It is assumed, for purposes of this analysis, the provisions applicable to the Chairman would also apply to the Acting Chairman during his or her tenure in that capacity.  The operative provision, 38 U.S.C. § 7102(b), specifies that "[a] proceeding may not be assigned to the Chairman as an individual member."  In fact, this proceeding was assigned to me years ago, in my capacity as an individual member of the Board.  Hence, there has been no assignment to the Acting Chairman.  Nothing in the statute expressly requires reassignment to a panel if the individual Board member who had been assigned the proceeding later becomes the Chairman or is designated as Acting Chairman.  Further there is some indication, at least by analogy, that Congress intended that an individual assigned to make a determination in an appeal may proceed do so even after that individual's status changes.  (See, e.g., 38 U.S.C.A. § 7101(c)(1)(B) (an individual designated as an acting Board member may continue to serve in that capacity in making a determination on proceeding which he or she was assigned, notwithstanding the termination of the period of designation of that individual as an acting Board member.)  In view of the above and in furtherance of the Board's mission to decide appeals in a timely manner, 38 U.S.C.A. § 7101(a), I will continue make the determination in this proceeding as an individual member of the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran marked on his October 2011 VA Form 9 that he wanted a BVA hearing at a local VA office (a Travel Board hearing).  The Veteran has not previously been scheduled for a hearing regarding any of the issues currently in appellate status.

As there is a pending request for a Travel Board hearing regarding the issues in appellate status, the case must be returned to the RO to schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO must schedule the Veteran for a Travel Board hearing in conjunction with his claims in appellate status.  Notice should be sent to the Veteran and his attorney-representative, as required.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).



